DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. 	Applicant’s arguments, see remarks, filed 04/27/2021, with respect to claims 1-21 have been fully considered and are persuasive.  The rejections of claims 1-21 has been withdrawn. 

Allowable Subject Matter
3. Claims 1-21 are allowed.

4. The following is an examiner’s statement of reasons for allowance: the combination of limitations including an identified port scans respective signatures indicative of the communication ports computing a respective frequency of occurrence of each of the signatures in combination with other limitations of independent claims 1, 11 and 21 is not found in the art of record. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to 


Conclusion
5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYASA SHAAWAT whose telephone number is (571)272-3939.  The examiner can normally be reached on M-F, 8 AM TO 5 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JEFFREY PWU can be reached on (571)272-6789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 





/MAYASA SHAAWAT/
Examiner Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433